DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 7/22/2022, with respect to the 112 rejections of claims 3, 4, and 6 have been fully considered and are persuasive.  The 112 rejections of claims 3, 4, and 6 have been withdrawn. 
Applicant’s arguments, filed 7/22/2022, with respect to the rejection(s) of claim(s) 1, 2, 5-9, and 10-15 under 35. U.S.C. 103 as being unpatentable in view of Shimizu (Pub. No. US 2016/0041005; hereafter Shimizu) in view of Okuda (Pub. No. US 2019/0262144; hereafter Okuda) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Shimizu, Okuda, and Noda et al. (Pub. No. US 2017/0198728 A1; hereafter Noda).
Applicant persuasively argues that the prior art does not disclose or fairly suggest, either singly or in combination, that the permanent magnet is “configured to move along a second curved trajectory during movement of the second element relative to the first element” as called for in amended claims 1, 2, and 13. However, prior art Noda discloses that it was well known in the art at the time the invention was filed to provide a magnet and sensors in a knee-like joint with either a linear or curved actuation motion (see Noda Figs. 18 and 20). 
It therefore would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the magnet and sensors of Shimizu in view of Okuda in either a linear or curved configuration, as suggested by Noda, as choosing from a set number of known, predictable solutions with reasonable expectation of success is deemed to be obvious to the ordinary workman in the art (see MPEP 2143(I)(E)).
Applicant’s remaining arguments rest on the perceived deficiencies of Shimizu and Okuda addressed above, and therefore are similarly addressed with the modification of Noda.

Claim Objections
Claims 1, 2, and 13 are objected to because of the following informalities:  Claim refers to a “first element” and a “second element, which is movably fixed to the first element,” wherein there are “Hall sensors arranged on the first element.” However, the claim further states that the Hall sensors are arranged “to move along a first curved trajectory during movement of the second element relative to the first element.” While it is understood by Examiner that the first element can be construed as moving with respect to the second element since the movement is relative, given that the second element is disclosed as being “movably fixed to the first element” for the sake of clarity the claims should be amended to have a consistent frame of reference. Preferably one in which the “first element” is stationary and the “secondary element” is in motion, since the secondary element is disclosed as being the movable element. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5-9 and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (Pub. No. US 2016/0041005 A1; hereafter Shimizu) in view of Okuda (Pub. No. US 2019/0262144 A1; hereafter Okuda) and Noda et al. (Pub. No. US 2017/0198728 A1; hereafter Noda).
 Regarding claims 1, 5-9, and 10-15, Shimizu discloses a device and method for determining a position of the device comprising: a first element (see Shimizu Fig. 1, item 2), a second element (see Shimizu Fig. 1, item 14), a position sensor for determining a position of the second element relative to the first element, the position sensor comprising at least one permanent magnet (see Shimizu Fig. 1, items 11 and 12), at least three Hall sensors (see Shimizu Fig. 1, items 5 and 6), wherein the Hall sensors are arranged on the first element and configured to move along a first trajectory during a movement of the second element relative to the first element, wherein the at least one permanent magnet is fixed to the second element (Shimizu discloses that which element is construed as the “moving” element and which the “fixed” element is freely selectable, see Shimizu paragraph [0039] “a magnetic position sensor 2 such as the hall element array 4 is mounted on a mobile object, and a magnetic mark serving as a detection target, such as the pair of magnets 10, is fixed to the ground… it is also possible that the magnetic position sensor 2 is fixed to the ground and the magnetic mark is mounted on a mobile object.”), wherein the Hall sensors and the permanent magnet are arranged in such a way that a movement of the second element relative to the first element and a resulting movement of the Hall sensors along the first trajectory effects a linear change in Hall voltage for at least one Hall sensor (see Shimizu paragraph [0051] “the magnetic flux density changes substantially linearly within a range of about ±30° of the phases on both sides of the zero crossing point. Then, hall elements in the range in which the magnetic flux density changes linearly”); wherein the at least one permanent magnet comprises: a first magnet arm, which extends in a magnet arm direction, a second magnet arm that is arranged at a distance from the first magnet arm and extends along the magnet arm direction, the first magnet arm has a first free end with a first polarity, the second magnet arm has a second free end with a second polarity opposite to the first polarity, the free ends are arranged along the second trajectory (see Shimizu Fig. 1, items 11 and 12); wherein the permanent magnet has a permanent magnet length along the second trajectory that is at least twice as great as a Hall sensor distance between two adjacent Hall sensors (see Shimizu paragraphs [0022] and [0037] “It is preferable that the magnetic detection elements of the array are arranged so that k×a is equal to or smaller than the length of one magnetic pole, where “a” is a pitch of the magnetic detection element, and… “k” is a value of, for example, 2, 4, 6, 8, 12, or the like.”); wherein a maximum distance of the Hall sensors from the 7Application No. 17/053,738Atty. Docket No. 76156.0624 permanent magnet is at most half of the permanent magnet length (see Shimizu Fig. 6 and paragraph [0053] “the distance between the magnetic pole and the hall element array is 5 mm” while Fig. 6 shows that the permanent magnet length is ~45mm based on the scale in Fig. 6); further comprising an electric evaluation unit that is designed to automatically carry out a method featuring the steps: detecting a first Hall voltage of a first Hall sensor and a second Hall voltage of a second Hall sensor that is adjacent to the first Hall sensor (see Shimizu Fig. 4, step S4), determining a position of the second element relative to the first element from a Hall voltage difference between the first Hall voltage and the second Hall voltage and from the second Hall voltage (see Shimizu Fig. 4, step S5, while slightly rearranged, the equations are mathematically equivalent. Since Applicant’s second value is negative, subtracting a negative number in Applicant’s equation is equivalent to adding the absolute value of a negative number as in Shimizu step S5.); further comprising an electric evaluation unit that is designed to automatically carry out a method featuring the steps: detecting the Hall voltages of at least three Hall sensors, detecting the Hall sensors for which the Hall voltages assume the smallest values in terms of magnitude, determining the position of the second element relative to the first element from the positions of these Hall sensors and a Hall voltage difference of these Hall voltages and the Hall voltage (see Shimizu Fig. 4, step 3, which reads a plurality of K-th detectors, and then finds the n and s sensors which have the smallest values (i.e. are nearest the zero-crossing point)); wherein the electric evaluation unit is designed to automatically execute a method containing the steps: detecting the Hall sensor whose first Hall voltage indicates that the Hall sensor is situated in a homogeneous magnetic field, determining a second Hall voltage of the Hall sensor that 8Application No. 17/053,738Atty. Docket No. 76156.0624is adjacent to this Hall sensor and has a smaller Hall voltage in terms of magnitude than the other adjacent Hall sensor, determining a position of the permanent magnet from a position of this Hall sensor and the Hall voltage difference between the first Hall voltage and the second Hall voltage and from the second Hall voltage (see Shimizu Fig. 4, steps S3-S5); wherein the evaluation unit is designed to switch off Hall sensors whose measurement results are not taken into account when calculating the position of the second element (Shimizu discloses using a subset of the sensors for a quick scan (e.g. every 4th Hall sensor) and only utilizing the interstitial Hall sensors when a zero-crossing is detected for fine position evaluation. While Shimizu does not discuss what state the Hall sensors which are not the k-th sensors are in, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to maintain them in an off state until they are activated for fine position sensing in order to save energy, since the vast majority of the time the Hall sensors in-between the scanning sensors are not in use.); for each Hall sensor, detecting an offset voltage of the Hall voltage, which is caused by the existence of an angle between an actual position of the Hall sensor and a nominal position, correcting the Hall voltage by the offset voltage (see Shimizu Fig. 4, step S1).
Shimizu does not specifically disclose that the device is an orthopaedic aid, or that the second element is movably fixed to the first element wherein: the first element is a cylinder; the second element is a piston that is inside the cylinder; the position sensor is a piston position sensor for measuring a position of the cylinder in the piston; the permanent magnet is arranged on the piston, the Hall sensors are arranged on the cylinder; wherein: the first element is a first limb, the second element is a second limb, the position sensor is a limb angle sensor for measuring an angular position of the first limb relative to the second limb.   
Okuda discloses that it was well known to use Hall position sensors in an orthopaedic aid, wherein the second element is movably fixed to the first element (see Okuda Fig. 14, items 262 and 264); wherein: the first element is a cylinder; the second element is a piston that is inside the cylinder; the position sensor is a piston position sensor for measuring a position of the cylinder in the piston; the permanent magnet is arranged on the piston, the Hall sensors are arranged on the cylinder (see Okuda Fig. 15, items 262 and 264); wherein: the first element is a first limb, the second element is a second limb, the position sensor is a limb angle sensor for measuring an angular position of the first limb relative to the second limb (see Okuda Fig. 14, items 16 and 206 and paragraph [0065] “Due to the second of the abutting member 203, the distance between the magnet 262 attached to the abutting member 203 and the position detector 264 attached to the case 206 changes... The angle detector 42 (see FIG. 4) of the control device 14 obtains the bending angle from the detection value of the position detector 64.”).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Shimizu in an orthopedic setting like that shown in Okuda in order to enable fast and accurate position sensing of the orthopedic device.
Shimizu in view of Okuda does not disclose that the permanent magnet is configured to move along a second curved trajectory during movement of the second element relative to the first element. However, prior art Noda discloses that it was well known in the art at the time the invention was filed to provide a magnet and sensors in a knee-like joint with either a linear or curved actuation motion (see Noda Figs. 18 and 20). 
It therefore would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the magnet and sensors of Shimizu in view of Okuda in either a linear or curved configuration, as suggested by Noda, as choosing from a set number of known, predictable solutions with reasonable expectation of success is deemed to be obvious to the ordinary workman in the art (see MPEP 2143(I)(E)).


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu in view of Okuda and Noda as applied to claim 2 above, and further in view of Nomura (Pub. No. US 2016/0245669 A1; hereafter Nomura).
 Regarding claim 3, Shimizu in view of Okuda discloses the orthopaedic aid according to claim 2, wherein the permanent magnet comprises: a magnetic flux forming part, that features a soft magnet element made of a magnetically soft material (see Shimizu Fig. 1, item 14), a first partial permanent magnet which: forms the first magnet arm, rests with its first contact end, which lies opposite the first free end, on the soft magnet element (see Shimizu Fig. 1, item 11), 6Application No. 17/053,738Atty. Docket No. 76156.0624a second partial permanent magnet which: forms the second magnet arm, rests with its second contact end, which lies opposite the second free end, on the soft magnet element (see Shimizu Fig. 1, item 12), but does not disclose a third partial permanent magnet which: is arranged between the first partial permanent magnet and the second partial permanent magnet, extends transversely to the first magnet arm and the second magnet arm,  has a magnetic third permanent magnet orientation, which extends transversely to a first permanent magnet orientation of the first permanent magnet and extends transversely to a second permanent magnet orientation of the second permanent magnet.
  Nomura discloses a permanent magnet configuration for a position detecting device which includes a third partial permanent magnet which: is arranged between the first partial permanent magnet and the second partial permanent magnet, extends transversely to the first magnet arm and the second magnet arm, has a magnetic third permanent magnet orientation, which extends transversely to a first permanent magnet orientation of the first partial permanent magnet and extends transversely to a second permanent magnet orientation of the second partial permanent magnet (see Nomura Fig. 3, item 28b, which , in combination with the magnetic yoke of Shimizu would be transverse to the magnetic arms).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a third magnet like that in Nomura in order to improve the linearity of the sensed magnetic flux (see Nomura Figs. 6 and 7).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu in view of Okuda, Noda, and Nomura as applied to claim 3 above, and further in view of Ogura et al. (U.S. Patent No. 6,356,177 B1; hereafter Ogura).
Regarding claim 4, Shimizu as modified discloses the orthopaedic aid according to claim 3, but does not disclose that the magnetic flux forming part comprises a non-ferromagnetic part, which is arranged in at least one of the magnetic flux line curve between the first permanent magnet and the third permanent magnet, and in the magnetic flux line curve between the second permanent magnet and the third permanent magnet.
  Nomura discloses placing the third magnet at an offset, but does not disclose any structure by which the magnets can be mounted to obtain the desired positional relationships.
Ogura discloses a magnetic flux forming part comprises a non-ferromagnetic part, which is arranged in at least one of the magnetic flux line curve between the first partial permanent magnet and the third partial permanent magnet, and in the magnetic flux line curve between the second partial permanent magnet and the third partial permanent magnet (see Ogura Fig. 8, item 12).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a non-ferromagnetic spacer like that taught by Ogura in order to mount the magnets in the orientation disclosed by Nomura without affecting the desired magnetic field.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu in view of Okuda and Noda as applied to claim 13 above, and further in view of Kitanaka et al. (Pub. No. US 2005/0275399 A1; hereafter Kitanaka).
Regarding claim 16, Shimizu in view of Okuda discloses the method according to claim 13, but does not disclose the steps: for each Hall sensor, detecting a sensitivity that describes the dependency of the Hall voltage on the magnetic field, correcting the position by the influence of the sensitivity.
Kitanaka discloses detecting and correcting an output gain (i.e. sensitivity) of a Hall sensor in order to properly calibrate the Hall sensor output (see Kitanaka Fig. 4).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to detect the sensitivity of each Hall sensor and correct the gain accordingly in order to properly calibrate the position detection device.

Finality
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAM S REISNER whose telephone number is (571)270-7542. The examiner can normally be reached Monday-Friday 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOAM REISNER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        10/4/2022